ACCEPTED
                                                                                                     02-15-00215-CV
                                                                                         SECOND COURT OF APPEALS
                                                                                               FORT WORTH, TEXAS
                                                                                               12/16/2015 4:41:16 PM
                                                                                                      DEBRA SPISAK
                                                                                                              CLERK

                               Cause No. 02-15-00215-CV

                                                                                  FILED IN
                                                                           2nd COURT OF APPEALS
                                     Court of Appeals                        FORT WORTH, TEXAS
                                   Second District Court                   12/16/2015 4:41:16 PM
                                                                               DEBRA SPISAK
                                   Fort Worth Division                              Clerk




           Texas Workforce Commission v. Wichita County, Texas


    Appeal in Cause Number 176,514-A from the 30th Judicial District Court of
         Wichita County, Texas, Honorable Robert Brotherton, Presiding


         Appellee’s Amended First Motion for Extension (Unopposed)


To the Honorable Justices of This Court:

         Appellee, Wichita County files this Amended First Motion for

Extension1 and moves the Court for a 30-day extension of time to file its

brief.

                                                I.

         Under the Texas Rules of Appellate Procedure, the deadline to file an

appellee’s brief is 30 days after the date the appellant’s brief was filed.2


1
  The motion previously filed on this date included a typographical error in the prayer requesting
a 15 day extension rather than a 30 day extension. This amendment is filed only to correct that
typographical error.
2
  Tex. R. App. P. 38.6(b).

                                                1
Appellant’s original due date was September 17, 2015. After two unopposed

extensions were granted, Appellant’s brief was filed on November 18, 2015.

Wichita County’s brief is now due December 18, 2015.

         Wichita County requests a 30-day extension of time in which to file its

brief.

                                             II.

         Good cause exists for allowing Wichita County additional time to file

its brief for the following reasons:

              1. The undersigned attorney is the Civil Chief in the Wichita

                  County Criminal District Attorney’s Office. Undersigned is

                  responsible for finalizing and approving this brief.                     In

                  addition, undersigned is the sole attorney in the District

                  Attorney’s Office responsible for all contract negotiations on

                  behalf of Wichita County.             In November and December,

                  undersigned has been involved in extensive negotiations on

                  three multi-million dollar contracts3 and has been unable to


3
   Wichita County is negotiating contracts with a new medical provider for the Wichita County
Jail, a new phone system for all Wichita County offices and buildings, and a new Courts and
Justice case management software system. In total, those contracts require the expenditure in
excess of $25 million over the next five years and are the largest contracts negotiated by the
County to date.

                                              2
                  devote sufficient time needed to fully and completely address

                  the important issue presented in this appeal.

              2. The issue presented by the appeal appears to be one of first

                  impression for this Court. The County desires to ensure that it

                  has fully exhausted its research and briefing on the issues and

                  provide all the time and expertise needed for this important

                  matter. An additional 30 days would permit undersigned the

                  opportunity to devote that needed time.

              3. The Texas Workforce Commission is not opposed to this

                  extension.

                                        IV.

       This is Wichita County’s first motion for extension in this appeal and it

is not brought for purposes of delay or harassment, but to see that justice is

done. Wichita County prays that it have an additional 30 days in which to

file its brief.




                                          3
                                    Respectfully Submitted,

                                    Maureen Shelton
                                    Criminal District Attorney
                                    Wichita County

                                    /s/ Meredith L. Kennedy
                                    Meredith L. Kennedy
                                    Assistant Criminal District Attorney
                                    900 7th Street
                                    Wichita Falls, Texas 76301
                                    (940) 766-8113 phone
                                    (940) 716-8530 fax
                                    State Bar No. 00796872
                                    mkennedy@co.wichita.tx.us
                                    Attorney for State of Texas


                         Certificate of Conference

      I certify that a conference was had with Peter Laurie, attorney for

Appellant, and that he is unopposed to this motion.

                                    /s/ Meredith L. Kennedy
                                    Meredith L. Kennedy




                                      4
                           Certificate of Service

      I certify that on December 16, 2015, a true and correct copy of the

above document has been forwarded to Peter Laurie, attorney for Appellant,

via electronic service to peter.laurie@texasattorneygeneral.gov.

                                    /s/ Meredith L. Kennedy
                                    Meredith L. Kennedy




                                      5